As filed with the Securities and Exchange Commission on September 8, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:811-22552 City National Rochdale International Trade Fixed Income Fund (Exact name of registrant as specified in charter) 570 Lexington Avenue New York, NY 10022-6837 (Address of principal executive offices) (Zip code) Kurt Hawkesworth 570 Lexington Avenue New York, NY 10022-6837 (Name and address of agent for service) (800) 245-9888 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period:June 30, 2014 Item 1. Reports to Stockholders. City National Rochdale International Trade Fixed Income Fund (RITFI) Annual Report June 30, 2014 Dear Fellow Shareholders, During the past year, fixed income rates in many markets have remained stable or continued to decline in European markets.The yields across fixed income markets remain at or near low levels over the past few years.The 10 year US Treasury Notes began the second half of the year 2013 with a yield of 2.59% and finished the first half with a yield of 2.56%.The International Trade Fixed Income Fund returns are driven by floating rates and as base rates or spreads decline, it lessens the attractiveness of the Trade Finance market. The Trade Finance investment opportunity has become less attractive as a result of low LIBOR rates, declining credit spreads and generally lower overall gross yields.As a result of the present market lacking an attractive outlook, we are beginning to look forward and assessing what better choices we can invest shareholders capital.Additionally the volatility in international markets coupled with recent dynamics makes the credit coverage more challenging. The Fund invests in a diverse selection of trade finance, structured trade finance, export finance and project finance debt obligations of companies, banks and sovereign entities located and/or active in the global emerging markets.Our goal was to provide attractive returns, low volatility, and low correlation to the equity and fixed income market.For investors, we believed the benefit of RITFI lies in the value of having access to an asset class with low expected economic risk that brings interest rate and geographical diversification to a traditional fixed income portfolio, while seeking to protect the overall portfolio during global equity market declines.RITFI invests in short term floating rate securities, which generate income from trade finance loans. Sincerely, Garrett R. D’Alessandro, CFA, CAIA, AIF Chief Executive Officer City National Rochdale Investment Management 570 Lexington Ave. New York, NY 10022-6937 | (T) 212-702-3500 | www.cnr.com Important Disclosures Investment products are not bank deposits or obligations of or guaranteed by City National Bank or any subsidiary or affiliate and are not insured by the FDIC; they involve risk, including the possible loss of principal. Performance quoted represents past performance and is unaudited. Past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate, so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance quoted. The most recent month-end performance can be obtained by calling 800-245-9888. An investor should consider carefully the Fund’s investment objectives, risks, charges, and expenses. The Private Offering Memorandum contains this and other important information about the investment company, and it may be obtained by calling 800-245-9888. Please read it carefully before investing. RIM Securities LLC, the affiliated broker dealer for City National Rochdale Investment Management LLC and the Distributor of the Fund, 570 Lexington Avenue, New York, NY 10022. This publication is for informational purposes only and is being furnished on a confidential basis to a limited number of prospective investors. This publication is not intended to be a solicitation, offering, or recommendation to buy any security of City National Rochdale Investment Management or its affiliates or subsidiaries or otherwise. Any such offering may be made only by means of a Private Offering Memorandum to be furnished to qualified prospective investors at a later date and any conflicting information contained herein will be superseded in its entirety by such Private Offering Memorandum. Investors should review the Private Offering Memorandum (including, without limitation, the information therein as to the conflicts and risks) prior to making an investment decision. The information contained herein is confidential and may not be reproduced in whole or part or distributed to third parties. None of City National Rochdale Investment Management LLC, or its affiliates or subsidiaries, are authorized to make representations with respect to the treatment of an investment from an investor's perspective. Investors must rely upon their own examination of the terms of any offering and upon their own representatives and professional advisors, which may include legal counsel and accountants as to the accounting and tax treatment, suitability for such investor, and the legal and other aspects of an investment in the product. The views and opinions expressed in this report are through the end of the period, as stated on the cover of this report. They are subject to change at any time based on a variety of factors. As such, they are not guarantees of future performance or investment results and should not be taken as investment advice. The risks of investing in the City National Rochdale Funds vary from fund to fund; to see the risks of investing in an individual fund, please refer to the latest prospectus. The City National Rochdale International Trade Fixed Income Fund (the “Fund”) is considered a long term investment with limited liquidity and should not be invested in by investors whose objectives conflict with these characteristics. The limited liquidity of the Fund, due to the absence of a public market and a current investor’s limited transfer options to other investors, results in the lack of available market prices during the life of the Fund. Valuation will be provided as detailed in the Private Offering Memorandum and may be inaccurate and may also affect the value and expenses of the Fund. 570 Lexington Ave. New York, NY 10022-6937 | (T) 212-702-3500 | www.cnr.com The Fund invests in trade finance related securities, specifically structured trade finance, project finance or export finance and assumes the credit risk associated with these securities. The Fund is non-diversified and therefore more susceptible than a diversified fund to any single economic, financial, legal, political or regulatory occurrence that may affect the particular market, sector or industry in which the fund has a concentrated investment. A non diversified portfolio may generate more volatility, short sales or utilization of leverage may increase this volatility and potential for loss. Investors should be aware that there are risks associated specifically with emerging markets such as regulatory and reporting standards that may be less stringent, additional taxes and legal infrastructures that may provide less protection. Investing in international markets carries risks such as currency fluctuation, regulatory risks, economic and political instability. Additionally, there may be event risks resulting from fraud and negligence as well as credit risk resulting from an issuer defaulting in payments. Alternative investments are speculative and entail substantial risks. There is no guarantee investment objectives will be met. Certain information may be based on information received from sources City National Rochdale Investment Management considers reliable; City National Rochdale Investment Management does not represent that such information is accurate or complete. Certain statements contained herein may constitute “projections,” “forecasts” and other “forward-looking statements” which do not reflect actual results and are based primarily upon applying retroactively a hypothetical set of assumptions to certain historical financial information. Any opinions, projections, forecasts and forward-looking statements presented herein are valid only as of the date of this document and are subject to change. You cannot invest directly in an index. Index returns do not include a deduction for fees or expenses.The mention of a security should not be considered a recommendation to buy or a solicitation to sell a security. City National Rochdale Investment Management LLC will serve as the investment manager for the assets of the City National Rochdale International Trade Fixed Income Fund. As such, City National Rochdale is solely responsible for all activities involving the promotion, presentation and sale as well as the determination of client suitability and certification that investors meet the standards necessary to invest. This is not the responsibility of any broker or other party who mutually services an investor with this product. 570 Lexington Ave. New York, NY 10022-6937 | (T) 212-702-3500 | www.cnr.com City National Rochdale International Trade Fixed Income Fund Financial Statements June 30, 2014 City National Rochdale International Trade Fixed Income Fund Financial Statements June 30, 2014 TABLE OF CONTENTS Page Report of Independent Registered Public Accounting Firm 1 Financial Statements Statement of Assets and Liabilities 2 Statement of Operations 3 Statement of Changes in Net Assets 4 Statement of Cash Flows 5 Schedule of Investments 6-9 Notes to Financial Statements 10-24 Financial Highlights 25 Trustee and Officer Information Additional Information Report of Independent Registered Public Accounting Firm on Internal Control Required Under Form N-SAR To the Shareholders and Board of Trustees of City National Rochdale International Trade Fixed Income Fund In planning and performing our audit of the financial statements of City National Rochdale International Trade Fixed Income Fund (formerly, the Rochdale International Trade Fixed Income Fund) (the “Fund”) as of and for the year ended June 30, 2014, in accordance with the standards of the Public Company Accounting Oversight Board (United States) (PCAOB), we considered the Fund’s internal control over financial reporting, including controls over safeguarding securities, as a basis for designing our auditing procedures for the purpose of expressing our opinion on the financial statements and to comply with the requirements of Form N-SAR, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion. The management of the Fund is responsible for establishing and maintaining effective internal control over financial reporting. In fulfilling this responsibility, estimates and judgments by management are required to assess the expected benefits and related costs of controls. A fund’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with accounting principles generally accepted in the United States of America (US GAAP). A fund’s internal control over financial reporting includes those policies and procedures that (1) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the fund; (2) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with US GAAP, and that receipts and expenditures of the fund are being made only in accordance with authorizations of management and directors of the fund; and (3) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of a fund’s assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. A deficiency in internal control over financial reporting exists when the design or operation of a control does not allow management or employees, in the normal course of performing their assigned functions, to prevent or detect misstatements on a timely basis. A material weakness is a deficiency, or combination of deficiencies, in internal control over financial reporting, such that there is a reasonable possibility that a material misstatement of the Fund’s annual or interim financial statements will not be prevented or detected on a timely basis. PKF O’CONNOR DAVIES, a division of O’CONNOR DAVIES, LLP 665 Fifth Avenue, New York, NY 10022ITel: 212.286.2600IFax: 212.286.4080Iwww.odpkf.com O’Connor Davies, LLP is a member firm of the PKF International Limited network of legally independent firms and does not accept any responsibility or liability for the actions or inactions on the part of any other individual member firm or firms. Our consideration of the Fund’s internal control over financial reporting was for the limited purpose described in the first paragraph and would not necessarily disclose all deficiencies in internal control that might be material weaknesses under standards established by the Public Company Accounting Oversight Board (United States). However, we noted no deficiencies in the Fund’s internal control over financial reporting and its operation, including controls over safeguarding securities that we consider to be a material weakness as defined above as of June 30, 2014. This report is intended solely for the information and use of management and the members of the Audit Committee of City National Rochdale International Trade Fixed Income Fund and the Securities and Exchange Commission and is not intended to be and should not be used by anyone other than these specified parties. /s/ PKF O’Connor Davies A Division of O’Connor Davies, LLP New York, New York August 27, 2014 City National Rochdale International Trade Fixed Income Fund Statement of Assets and Liabilities June 30, 2014 ASSETS Investments in securities, at fair value (cost $30,050,371) $ Cash and cash equivalents Interest receivable Other assets Total Assets LIABILITIES Distribution payable Accrued professional fees Investor servicing fee payable Accrued loan servicing fees Payable to adviser Payable to trustees Accrued expenses and other liabilities Total Liabilities NET ASSETS $ Shares outstanding (Unlimited number of shares authorized, no par value) Net asset value per share (net assets/shares outstanding) $ COMPONENTS OF NET ASSETS Paid in capital $ Undistributed net investment income 1 Accumulated net realized loss on investments ) Net unrealized depreciation on investments ) Total Net Assets $ The accompanying notes are an integral part of these financial statements. 2 City National Rochdale International Trade Fixed Income Fund Statement of Operations For the Year Ended June 30, 2014 INVESTMENT INCOME Interest income $ Bank loan fee income Investment Income EXPENSES Management fees Professional fees Investor servicing fees Fund administration fees Loan servicing fees Fund accounting fees Transfer agent fees Custody fees Insurance expense Deferred offering costs Registration expense Transfer fees Trustee fees Other expenses Total Expenses Less: expenses waived and reimbursed ) Net Expenses Net Investment Income REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized loss on investments ) Net change in unrealized appreciation/depreciation on investments ) Net Realized and Unrealized Loss on Investments ) Net Decrease in Net Assets Resulting from Operations $ ) The accompanying notes are an integral part of these financial statements. 3 City National Rochdale International Trade Fixed Income Fund Statement of Changes in Net Assets Period August 1, 2012 Year Ended (commencement of operations) June 30, 2014 to June 30, 2013 FROM OPERATIONS Net investment income $ $ Net realized gain (loss) on investments ) Net change in unrealized appreciation/depreciation on investments ) ) Net Decrease in Net Assets Resulting from Operations ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) From net realized gain ) ) Total Distributions to Shareholders ) ) INCREASE FROM TRANSACTIONS IN NET ASSETS Proceeds from sales of shares Reinvestment of distributions Cost of redemptions of shares - ) Net Increase from Transactions in Net Assets Total Increase in Net Assets NET ASSETS Beginning of period End of period $ $ Undistributed net investment income $ 1 $ CHANGE IN SHARES Shares sold Shares issued on reinvestment of distributions Shares redeemed - ) Net increase Shares outstanding, beginning of period Shares outstanding, end of period The accompanying notes are an integral part of these financial statements. 4 City National Rochdale International Trade Fixed Income Fund Statement of Cash Flows For the Year Ended June 30, 2014 CASH FLOW FROM OPERATING ACTIVITIES Net decrease in net assets resulting from operations $ ) Adjustments to reconcile net decrease in net assets resulting from operations to net cash used in operating activities: Purchases of investments ) Sales of investments Interest paid in kind ) Purchases of money market fund ) Sales of money market fund Net realized loss on investments Net change in unrealized appreciation/depreciation on investments Net discount accretion on investments ) Change in Operating Assets and Liabilities: Interest receivable Deferred offering costs Prepaid expenses ) Payable for investments purchased ) Payable for fund shares redeemed ) Subscriptions received in advance ) Distributions payable Payable to adviser ) Accrued professional fees 9 Accrued loan servicing fees ) Investor servicing fee payable Payable to trustees Accrued expenses and other liabilities ) Net cash used in operating activities ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from sales of shares Distributions paid to shareholders ) Net cash from financing activities Net change in cash and cash equivalents CASH AND CASH EQUIVALENTS Beginning of year End of year $ The accompanying notes are an integral part of these financial statements. 5 City National Rochdale International Trade Fixed Income Fund Schedule of Investments, June 30, 2014 Principal Percentage of Coupon Maturity Amount Net Assets Rate (a) Date Fair Value Long-Term Investments: Asset Backed Securities: Hong Kong $ Sea Lane Series 2011-1A - Class A (Acquired 11/02/2012, Aggregate Cost $1,044,550)(b)(c) 3.5 % % 02/12/2016 $ Ireland Trade Maps 1 Limited, Series 2013-1 Class C 12/10/2016 Turkey Yapi DPR Finance Co. Series 2010-1 - Class A 11/21/2014 Total Asset Backed Securities (Cost $2,133,170): Corporate Bank Loans: Angola Sonangol Finance Ltd. 06/30/2017 TAAG Linhas Aereas de Angola 06/01/2016 Azerbaijan Inrernational Bank of Azerbaijan 04/15/2015 Bangladesh Bangladesh Biman Airlines 02/05/2019 Brazil Amaggi Exportacao Importacao Ltd. 08/29/2014 Bahia Speciality Cellulose S.A. 02/02/2018 Ecuador Pardaliservices SA 01/29/2018 France Maurel & Prom Drilling Services BV 09/15/2015 Indonesia PT Maxpower 11/27/2018 Jamaica Digicel International Finance Limited 03/31/2015 Kazakhstan BTA Bank RCTFF (d) 12/31/2015 Eastcomtrans Kazakhstan 04/01/2016 Kazmunaigaz Finance Sub BV 07/15/2016 Macedonia Solway Investment Group Ltd. 05/09/2016 Mongolia Just Group LLC (e) (d) 10/10/2014 MSC Holding LLC (Tranche A) 11/23/2015 MSC Holding LLC (Tranche B) 11/23/2017 Nigeria African Finance Corporation 12/20/2015 PFX Funding Limited 06/15/2019 Panama Banana International Corporation (e) (d) 06/15/2015 The accompanying notes are an integral part of these financial statements. 6 City National Rochdale International Trade Fixed Income Fund Schedule of Investments, June 30, 2014 (continued) Principal Percentage of Coupon Maturity Amount Net Assets Rate (a) Date Fair Value Russia $ JSC Oil Company Bashneft 0.3 % % 03/25/2015 $ Mechel (Tranche A) 08/07/2015 Mechel (Tranche B) 08/10/2015 Sierra Leone African Minerals 03/30/2017 Ukraine Metinvest BV 05/31/2015 United Arab Emirates Ammalay Commodities Dubai, REI-AGRO INDIA 04/29/2016 Total Corporate Bank Loans (Cost $17,935,471): Corporate Bonds: Brazil Latam Airlines (f) 12/15/2020 Singapore Oro Negro Pte. Ltd. 01/24/2019 Total Corporate Bonds (Cost $500,000): Government Issued Term Loans: Angola Ministry of Finance of the Republic of Angola 02/24/2018 Tanzania Tanzania, Ministry of Finance 03/03/2021 Total Government Issued Term Loans (Cost $2,038,781): Promissory Note: Spain Abengoa Peru S.A. (d) 08/19/2014 Total Promissory Note (Cost $1,374,755): Total Long-Term Investments (Cost $23,982,177): Short-Term Investment: Money Market Fund United States First American Government Obligations Fund, 0.01% (g) Total Short-Term Investment (Cost $6,068,194): Total Investments (Cost $30,050,371): 100.2 % $ (a) Variable rate. (b) 144a restricted security. (c) Private placement. (d) Zero rate coupon. (e) Illiquid security. (f) Fixed Rate. (g) 7-day yield. The accompanying notes are an integral part of these financial statements. 7 City National Rochdale International Trade Fixed Income Fund Schedule of Investments (continued) June 30, 2014 Percentage of Sector Net Assets Asset Backed Securities % Banking % Basic Industry % Capital Goods % Conglomerate % Consumer Non-Cyclical % Energy % Services % Telecommunication % Utility % Total Long Term Investments % Money Market Fund % Total Investments % The accompanying notes are an integral part of these financial statements. 8 City National Rochdale International Trade Fixed Income Fund Schedule of Investments (continued) Investment Country Representation as of June 30, 2014 (% of Total Investments) *Represents Money Market Fund. The accompanying notes are an integral part of these financial statements. 9 City National Rochdale International Trade Fixed Income Fund Notes to Financial Statements June 30, 2014 1. Organization City National Rochdale International Trade Fixed Income Fund (the “Fund”), formerly the Rochdale International Trade Fixed Income Fund, is a Delaware statutory trust formed in May 2008.The Fund is registered under the Investment Company Act of 1940, as amended (“1940 Act”), as a closed-end management investment company.The Fund commenced operations on August 1, 2012.The Fund’s investment objective is to provide interest income from investments in floating rate trade finance related securities and other floating and fixed income securities. The Fund is non-diversified.Compared to a diversified fund, it may invest a higher percentage of its assets among fewer issuers of portfolio securities.This increases the Fund’s risk by magnifying the impact (positively or negatively) that any one issuer has on the Fund’s share price and performance. City National Rochdale, LLC (the “Manager” or “Adviser”) is the investment adviser to the Fund and a related party.The Manager is a wholly-owned subsidiary of City National Bank.The Manager has selected GML Capital LLP, a limited liability partnership formed in England (the “Sub-Adviser”) as sub-investment adviser with respect to the Fund. The Fund pursues its investment objectives by investing primarily in trade finance, structured trade finance, export finance and project finance loans and other forms of debt obligations of companies, banks or other entities (including sovereign entities) located primarily in or having exposure to global emerging and frontier markets. Trade finance is a long-established form of commercial financing that involves providing producers, traders, distributors and end users with short and medium term loans or other forms of debt obligations.Trade finance is a major loan asset class for many of the world’s commercial banks as trade finance is an important source of funding in emerging markets.Trade finance is typically used to finance critical commodity imports such as soft commodities (e.g., rice, wheat and soybeans) required to feed the population and oil, coal, ferrous and non-ferrous metals which provide inputs for the functioning of an evolving economy.For emerging economies that are exporters of commodities, payments made in advance (“prepayments”) and prior to export sale (“pre-export finance”) provide a way for banks or other lenders to lend to local producers against future earnings. The Fund’s investments consist primarily of loans or similar instruments used to finance international trade and related infrastructure projects.These are expected to include, but are not limited to, facilities for pre-export finance, process and commodities finance, receivables financing, letters of credit and other documentary credits, promissory notes, bills of exchange and other negotiable instruments, as well as insurance covering trade and trade credits.The 10 City National Rochdale International Trade Fixed Income Fund Notes to Financial Statements June 30, 2014 1.Organization (continued) Fund may engage in such investments by way of purchase, assignment, participation, guarantee, insurance, derivative or any other appropriate financial instrument.The Fund may also take positions in traditional assets including bonds, equities, and foreign exchange instruments, as well as derivatives for the purpose of hedging and investment.Under normal circumstances, the Fund will invest at least 80% of its total assets in trade finance related fixed income securities.Up to 20% of the Fund’s assets may be invested in other types of securities and money market instruments.It is the Sub-Adviser’s intent to focus the Fund’s investments in trade finance related fixed income securities. At least 25% of the Fund’s total assets will be invested so that in the Sub-Adviser’s opinion either (i) such securities can be sold or disposed of in the ordinary course of business at approximately the price used in computing the Fund’s net asset value during ordinary times, in the period of time equal to the period of time available to the Fund for paying redemption proceeds, or (ii) a sufficient amount of securities will mature before the next Redemption Payment Date.This policy is fundamental and may only be changed by a vote of Shareholders.In the event that the volatility of the price of a security constituting an investment by the Fund is greater than 135% of such security’s average volatility during the previous three years (in cases where the historical volatility of such security can reasonably be determined), such security will be deemed to be a security which cannot be sold or disposed of in the ordinary course. While there is no assurance that the Fund will achieve its investment objective, it endeavors to do so by following the strategies and policies described in the Offering Memorandum of the Fund. 2. Significant Accounting Policies The following is a summary of significant accounting policies followed by the Fund. Basis of Presentation and Use of Estimates The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America (“US GAAP”).The preparation of financial statements in conformity with US GAAP requires management to make estimates and assumptions that affect certain reported amounts and disclosures.Accordingly, actual results could differ from those estimates. 11 City National Rochdale International Trade Fixed Income Fund Notes to Financial Statements June 30, 2014 2.Significant Accounting Policies (continued) Fair Value Measurements The Fund follows fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the year.These standards define fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.The fair value hierarchy is organized into three levels based upon the assumptions (referred to as “inputs”) used in pricing the asset or liability.These standards state that “observable inputs” reflect the assumptions market participants would use in pricing the asset or liability based on market data obtained from independent sources and “unobservable inputs” reflect an entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability.These inputs are summarized in the three broad levels listed below: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in these securities (see Note 3 – Investments). Investments Valuation Securities traded on one or more of the U.S. national securities exchanges, the Nasdaq Stock Market, or the OTC Bulletin Board will be valued at their last composite sale prices as reported at the close of trading on the exchanges or markets where such securities are traded for the business day as of which such value is being determined.Securities traded on a foreign securities exchange will generally be valued at their last sale prices on the exchange 12 City National Rochdale International Trade Fixed Income Fund Notes to Financial Statements June 30, 2014 2.Significant Accounting Policies (continued) Investments Valuation (continued) where such securities are primarily traded.If no sales of particular securities are reported on a particular day, the securities will be valued based on their composite bid prices for securities held long,or their composite ask prices for securities held short, as reported by the appropriate exchange, dealer, or pricing service.Redeemable securities issued by a registered open-end investment company will be valued at the investment company’s net asset value per share.Other securities for which market quotations are readily available will generally be valued at their bid prices, or ask prices in the case of securities held short, as obtained from the appropriate exchange, dealer, or pricing service.If market quotations are not readily available, securities and other assets will be valued at fair value as determined in good faith in accordance with procedures approved by the Fund’s Board of Trustees (the “Board”). Debt securities will be valued in accordance with the Fund’s valuation procedures, which generally relies on a third-party pricing system, agent, or dealer selected by the Sub-Adviser, which may include the use of valuations furnished by a pricing service that employs a matrix to determine valuations for normal institutional size trading.When appropriate the Manager may determine a security’s fair value based on an assessment of multiple factors, including the value provided by an independent third party, but which may not agree with the specific price from such third party providing such service.The Board will monitor periodically the reasonableness of valuations provided by any such pricing service. Debt securities with remaining maturities of 60 days or less, absent unusual circumstances, will be valued at amortized cost (or, if purchased at a discount, then at its accredited cost), so long as such valuations are determined by the Board in good faith to represent fair value. With respect to other securities and investments, securities for which market quotations are available, but which are restricted as to salability or transferability, are valued as provided above, based on the nature and term of the restrictions.Investments valued under this methodology are considered Level 2 assets. The Sub-Adviser generally selects trade finance-related securities for investment by the Fund to be held to maturity, and the Manager’s Fair Value Committee will base its estimation of fair value on this presumption.Where the Sub-Adviser decides that the Fund will not hold the security to maturity, the basis of its fair value estimates will differ.In general, fair value represents a good faith approximation of the current value of an asset and will be used when there is no public market or possibly no market at all for the asset.When making a determination of the fair value of a trade finance-related security, the Sub-Adviser may furnish the Fair Value Committee with a variety of factors that will include but not be limited 13 City National Rochdale International Trade Fixed Income Fund Notes to Financial Statements June 30, 2014 2.Significant Accounting Policies (continued) Investments Valuation (continued) to: (1) the cost and/or repayment performance of the underlying trade finance-related security, (2) the last reported price at which the investment was traded, (3) information regarding the investment, the issuer and its sector, country or region, (4) changes in financial conditions and business prospects disclosed in the issuer’s financial statements and other reports, (5) any publicly announced transaction involving the issuer, (6) comparisons to other investments or to financial indices that are correlated to the investment, (7) with respect to fixed income investment, changes in market yields and spreads, and/or (8) other factors that might affect the investment’s value.The fair values of one or more assets may not be the prices at which those assets are ultimately sold. In such circumstances, the Fair Value Committee will reevaluate its fair value methodology to determine, what, if any, adjustments should be made to the methodology for determining the valuation.Where investments are valued using this methodology and are valued by the Fair Value Committee, they will be considered Level 3 assets.Where investments are valued independently by a third party, such as Debtdomain, using such a methodology they will be considered Level 2 assets. Investment Income Recognition Purchases and sales of securities are recorded on a trade-date basis. Interest income is recorded on an accrual basis. Realized and unrealized gains and losses are included in the determination of income. Deferred Offering Costs Offering Costs are capitalized and were expensed over 12 months on a straight-line basis.At June 30, 2014, the offering costs were fully expensed by the Fund. Organization Expenses Expenses incurred by the Fund in connection with the organization were expensed as incurred.Subsequent to its formation, the Fund incurred organizational costs, which were reimbursed by the Adviser.The Manager agreed to reimburse the Fund for these expenses, subject to potential recovery (see Note 6 – Expense Reimbursement). 14 City National Rochdale International Trade Fixed Income Fund Notes to Financial Statements June 30, 2014 2.Significant Accounting Policies (continued) Fund Expenses The Fund pays its expenses, other than such expenses that the Manager assumes (pursuant to the Investment Management Agreement) or waives and/or reimburses (pursuant to the Manager’s agreement to waive and/or reimburse the Fund’s expenses).The expenses of the Fund include, but are not limited to, any fees and expenses in connection with the organization of the Fund, including any offering expenses; brokerage commissions; interest and fees on any borrowings by the Fund; fees and expenses of outside legal counsel (including fees and expenses associated with review of documentation for prospective investments by the Fund), including foreign legal counsel; independent auditors; fees and expenses in connection with repurchase offers and any repurchases of Shares; taxes and governmental fees (including tax preparation fees); custody fees; expenses of preparing, printing, and distributing offering memoranda or prospectuses, statements of additional information, and any other material (and any supplements or amendments thereto), reports, notices, other communications to Shareholders, and proxy material; expenses of preparing, printing, and filing reports and other documents with government agencies; expenses of Shareholders’ meetings; expenses of corporate data processing and related services; Shareholder record keeping and Shareholder account services, fees, and disbursements; fees and expenses of the Trustees that the Manager, the sales agent RIM Securities LLC, an affiliate of the Manager (the “Sales Agent”), or their affiliates do not employ; insurance premiums; fees for Investor Services, extraordinary expenses such as litigation expenses.The Fund may need to sell its holdings to pay fees and expenses, which could cause the Fund to realize taxable gains. Federal Income Taxes The Fund intends to comply with the requirements of the Internal Revenue Code applicable to regulated investment companies and to distribute substantially all of its taxable income to its Shareholders.Therefore, no federal income tax provision is required. 15 City National Rochdale International Trade Fixed Income Fund Notes to Financial Statements June 30, 2014 2.Significant Accounting Policies (continued) Federal Income Taxes (continued) The Fund has adopted financial reporting rules regarding recognition and measurement of tax positions taken or expected to be taken on a tax return.The Fund recognizes the effect of tax positions when they are more likely than not of being sustained.Management is not aware of any exposure to uncertain tax positions that could require an accrual or that could affect the Fund’s liquidity or future cash flows pursuant to relevant income tax regulations.The Fund has concluded that there is no impact of the Fund’s net assets and no tax liability resulting from unrecognized tax benefits relating to uncertain tax positions taken or expected to be taken on its tax returns since inception of the Fund.As of June 30, 2014, the Fund’s tax year since inception and fiscal year ended June 30, 2013 remain open and subject to examination by relevant taxing authorities. Foreign Currency Values of investments denominated in foreign currencies are converted into U.S. dollars using the spot market rate of exchange at the time of valuation.Purchases and sales of investments and dividend and interest income are translated into U.S. dollars using the spot market rate of exchange prevailing on the respective dates of such translations.The gain or loss resulting from changes in foreign exchange rates is included with net realized and unrealized gain or loss from investments, as appropriate. Distributions to Shareholders Distributions paid to shareholders by the Fund from its net realized long-term capital gains, if any, that the Fund designates as capital gains dividends are taxable as long-term capital gains, regardless of how long a shareholder has held his or her shares.All other dividends paid to a shareholder by the Fund (including dividends from short-term capital gains) from its current or accumulated earnings and profits (“ordinary income dividends”) are generally subject to tax at the ordinary income rate. Dividends and other taxable distributions are taxable to a shareholder even if they reinvested in additional shares of the Fund.Dividends and other distributions paid by the Fund are generally treated as being received by a shareholder at the time the dividend or distribution is made.If, however, the Fund pays a shareholder a dividend in January that was declared in the previous October, November or December and a shareholder was a shareholder of record on a specified date in one of such months, then such dividend will be treated for tax purposes as being paid by the Fund and received by such shareholder on December 31 of the year in which the dividend was declared. 16 City National Rochdale International Trade Fixed Income Fund Notes to Financial Statements June 30, 2014 2.Significant Accounting Policies (continued) Distributions to Shareholders (continued) The price of shares purchased at any time may reflect the amount of a forthcoming distribution.If a shareholder purchases shares just prior to a distribution, he or she will receive a distribution that will be taxable to him or her even though it represents in part a return of his or her invested capital. Subsequent Events Management has evaluated events and transactions that occurred subsequent to June 30, 2014 through the date the financial statements have been issued. On August 27, 2014, the Board approved a plan of liquidation to redeem all outstanding shares and cease operations of the Fund due to the manager’s business decision that it is no longer economically viable to continue managing the Fund. Equity Accounts Prior to the end of each quarter and year end, the Fund receives Shareholder contributions with an effective subscription date of the first day of the following month.These amounts are reported as “Subscriptions received in advance”. 3. Investments The following are the classes of investments at June 30, 2014 grouped by the fair value hierarchy for those investments measured at fair value on a recurring basis: Quoted Prices in Significant Active Markets for Significant Other Unobservable Identical Assets Observable Inputs Inputs Long-Term Investments (Level 1) (Level 2) (Level 3) Total Asset Backed Securities $
